Exhibit 10.1

 

﻿

Robert W. Duggan

611 S. Fort Harrison Avenue

Suite 306

Clearwater, FL 33755

﻿

 

October 26, 2018

 

Pulse Biosciences, Inc.

3957 Point Eden Way

Hayward, CA 94545

 

As Chairman of the Board as well as the largest stockholder of Pulse
Biosciences, Inc. (“PULSE” or the “Company”), I make the following commitment to
the Company with respect to the period from the date of this commitment through
the earlier of the completion of an equity financing of at least $15,000,000 or
November 15, 2019.

 

Liquidity

 

I irrevocably commit that if the Company at any time is unable to meet its
obligations through November 15, 2019, that I will provide the necessary
continuing financial support to the Company of up to $15,000,000 to ensure the
Company’s ability to operate as a going concern through the period ending
November 15, 2019. Such continuing support may take the form of purchase of
equity, loans or advances to PULSE.

 

This commitment is not conditional and irrevocable through the earlier of the
completion of an equity financing of at least $15,000,000 or November 15, 2019.

 

I, Robert W. Duggan, having the financial wherewithal to enter into this
irrevocable commitment, on behalf of myself, my heirs and my assigns make the
above commitments to the Company and its stockholders.

 

﻿

 

 

By:

/s/ Robert W. Duggan

 

﻿

Robert W. Duggan

 

 



--------------------------------------------------------------------------------